           Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 1 of 7



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION




 In re CLEARVIEW AI, INC.
 CONSUMER PRIVACY LITIGATION                       MDL Docket No. 2967
 .




                                  PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Reply Memorandum
of Law, accompanying exhibits, and this Proof of Service were served by ECF notification on
September 15, 2020 to the following:


 Michael I Kanovitz
 Arthur R. Loevy
 Elizabeth C. Wang
 Jonathan I. Loevy
 Loevy & Loevy
 311 N. Aberdeen, 3rd FL
 Chicago, IL 60607
 (312) 243-5900
 Email: mike@loevy.com
        arthur@loevy.com
        elizabethw@loevy.com
        jon@loevy.com
        drury@loevy.com

 Counsel for Plaintiff David Mutnick
 Mutnick v. Clearview AI, Inc., Case No. 1:20-cv-00512 (N.D. Ill.)


 Scott R. Drury
 Loevy & Loevy
 311 N. Aberdeen, 3rd FL
 Chicago, IL 60607
 (312) 243-5900
 Email: drury@loevy.com

 Counsel for Plaintiff David Mutnick



                                               1
          Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 2 of 7



Mutnick v. Clearview AI, Inc., Case No. 1:20-cv-00512 (N.D. Ill.)

Counsel for Intervenor David Mutnick
Calderon v. Clearview AI, Inc., Case No. 1:20-cv-01296 (S.D.N.Y.)
Broccolino v. Clearview AI, Inc., Case No. 1:20-cv-02222 (S.D.N.Y.)
McPherson v. Clearview AI, Inc, Case No. 1:20-cv-03053 (S.D.N.Y.)
Burke v. Clearview AI, Inc., Case No. 1:20-cv-03104 (S.D.N.Y.)
John v. Clearview AI, Inc., Case No. 1:20-cv-03481 (S.D.N.Y.)


Karen Anne Newirth
Loevy & Loevy
311 N. Aberdeen, 3rd FL
Chicago, IL 60607
(312) 243-5900
Email: karen@loevy.com

Counsel for Intervenor David Mutnick
Calderon v. Clearview AI, Inc., Case No. 1:20-cv-01296 (S.D.N.Y.)
Broccolino v. Clearview AI, Inc., Case No. 1:20-cv-02222 (S.D.N.Y.)
McPherson v. Clearview AI, Inc, Case No. 1:20-cv-03053 (S.D.N.Y.)
Burke v. Clearview AI, Inc., Case No. 1:20-cv-03104 (S.D.N.Y.)
John v. Clearview AI, Inc., Case No. 1:20-cv-03481 (S.D.N.Y.)



Michael William Drew
Neighborhood Legal, Llc
20 N. Clark, Ste. 3300
Chicago, IL 60602
(312) 967-7220
Email: mwd@neighborhood-legal.com

Counsel for Plaintiff Anthony Hall
Hall v. Clearview AI, Inc., Case No. 1:20-cv-00846 (N.D. Ill.)
Counsel for Plaintiff Isela Carmean
Carmean v. Macy’s Retail Holdings, Inc., Case No. 1:20-cv-04589 (N.D. Ill.)


Gary F. Lynch
Kyle A. Shamberg
Nicholas R. Lange
Katrina Carroll
Carlson Lynch, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222




                                              2
          Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 3 of 7



(412)-322-9243
Email: glynch@carlsonlynch.com
       kshamberg@carlsonlynch.com
       NLange@carlsonlynch.com
       kcarroll@carlsonlynch.com

Counsel for Plaintiffs Chris Marron and Maryann Daker
Marron v. Clearview AI, Inc., et al., Case No. 1:20-cv-02989 (N.D. Ill.)



Daniel Martin Feeney
Zachary Freeman
Miller Shakman Levine & Feldman LLP
180 North LaSalle Street
Suite 3600
Chicago, IL 60601
(312) 263-3700
Email: dfeeney@millershakman.com
       zfreeman@millershakman.com

Steven L Bloch
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
(203) 325-4491
Email: sbloch@sgtlaw.com

Brian Patrick O'Meara
Kevin M. Ford
Kevin R. Malloy
Forde & O'Meara LLP
111 West Washington Street, #1100
Chicago, IL 60602
(312) 641-1441
Email: bomeara@fordellp.com
       kforde@fordellp.com
       kmalloy@fordellp.com

Counsel for Plaintiffs Melissa Thornley, Deborah Benjamin-Koller, and Josue Herrera
Thornley v. Clearview AI, Inc., Case No. 1:20-cv-03843 (N.D. Ill.)




                                               3
          Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 4 of 7



Joshua David Arisohn
Bursor & Fisher P.A.
888 Seventh Avenue
New York, NY 10019
(646) 837-7150
Fax: (212) 989-9163
Email: jarisohn@bursor.com

Counsel for Plaintiffs Maria Calderon and Jennifer Rocio
Calderon v. Clearview AI, Inc., Case No. 1:20-cv-01296 (S.D.N.Y.)



Richard S. Reizen
Gould & Ratner
222 North LaSalle Street
Suite 300
Chicago, IL 60601
(312) 236-3003
Email: rreizen@gouldratner.com

Counsel for Defendants Wynndalco Enterprises, LLC, Jose Flores, and David Andalcio
Calderon v. Clearview AI, Inc., Case No. 1:20-cv-01296 (S.D.N.Y.)



Melissa R. Emert
Kantrowitz, Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road
Suite 200
Chestnut Ridge, NY 10977
(845) 356-2570
Email: memert@kgglaw.com

Lynda J. Grant
The Grant Law Firm PLLC
521 Fifth Avenue 17th Floor
New York, NY 10175
(212) 292-4441
Fax: (212) 292-4442
Email: lgrant@grantfirm.com

Counsel for Plaintiff Maria Broccolino
Broccolino v. Clearview AI, Inc., Case No. 1:20-cv-02222 (S.D.N.Y.)




                                             4
          Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 5 of 7



Aaron Olsen
Haeggquist & Eck, LLP
225 Broadway, Suite 2050
San Diego, CA 92101
(619) 342-8000
Fax: (619) 342-7878
Email: aarono@haelaw.com

Carey Alexander
Scott + Scott, L.L.P.( NYC)
230 Park Avenue
17th Floor
New York, NY 10169
(212) 223-6444
Email: calexander@scott-scott.com

Counsel for Plaintiff John McPherson
McPherson v. Clearview AI, Inc, Case No. 1:20-cv-03053 (S.D.N.Y.)



Aaron Olsen
Haeggquist & Eck, LLP
225 Broadway, Suite 2050
San Diego, CA 92101
(619) 342-8000
Fax: (619) 342-7878
Email: aarono@haelaw.com

Carey Alexander
Scott + Scott, L.L.P.
230 Park Avenue
17th Floor
New York, NY 10169
(212) 223-6444
Email: calexander@scott-scott.com

Counsel for Plaintiffs Sean Burke and James Pomerene
Burke v. Clearview AI, Inc., Case No. 1:20-cv-03104 (S.D.N.Y.)




                                             5
          Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 6 of 7



Adam J Levitt
DiCello Levitt Gutzler LLC
Ten North Dearborn Street
Ste Eleventh Floor
Chicago, IL 60602
(312) 214-7900
Email: alevitt@dicellolevitt.com

Eric H. Gibbs
Girard, Gibbs & De Bartolomeo
601 California Street, Suite 1400
San Francisco, CA 94108
(415) 981-4800
Email: ehg@classlawgroup.com

James J. Pizzirusso
Hausfeld, LLP (DC)
1700 K Street, N.W., Ste. 650
Washington, DC 20006
(202)-540-7200
Fax: (202)-540-7201
Email: jpizzirusso@hausfeldllp.com

Counsel for Plaintiffs Dean John, Ryan Balfanz, Benjamin Jais, Rosemary Arias, and Aimee
Albrecht
John v. Clearview AI, Inc., Case No. 1:20-cv-03481 (S.D.N.Y.)



Steven T. Webster
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
(888) 987-9991
Email: swebster@websterbook.com

Counsel for Plaintiff Shelby Zelonis Roberson
Roberson v. Clearview AI, Inc., Case No. 1:20-cv-03705 (S.D.N.Y.)




                                             6
           Case MDL No. 2967 Document 29-3 Filed 09/15/20 Page 7 of 7



Daniel Reza Saeedi
Andrew Sean Murphy
Rachel L. Schaller
Taft Stettinius & Hollister LLP
111 E. Wacker Drive, Suite 2800
Chicago, IL 60601
312-840-4316
Email: dsaeedi@taftlaw.com
        amurphy@taftlaw.com
        rschaller@taftlaw.com

Counsel for Defendant Macy’s Retail Holdings, Inc.
Carmean v. Macy’s Retail Holdings, Inc., Case No. 1:20-cv-04589 (N.D. Ill.)



Celetha Chatman
Michael Jacob Wood
Community Lawyers Group, Ltd.
20 North Clark Street
Suite 3100
Chicago, IL 60602
312-757-1880
Email: cchatman@communitylawyersgroup.com
       mwood@communitylawersgroup.com

Counsel for Plaintiff Isela Carmean.
Carmean v. Macy’s Retail Holdings, Inc., Case No. 1:20-cv-04589 (N.D. Ill.)




Dated this 15th day of September 2020

Respectfully submitted,

/s/ Floyd Abrams
CAHILL GORDON & REINDEL LLP
32 Old Slip
New York, NY 10005
Phone: 212-701-3621
Email: fabrams@cahill.com

Counsel for Defendants Clearview AI, Inc.;
Richard Schwartz; and Hoan Ton-That




                                              7
